PER CURIAM.
In the trial of this suit under the Fair Labor Standards Act of 1938, 29 U.S.C.A. § 201 et seq., the Judge sitting without a jury found that as to two of the appellants no evidence was submitted to show the number of hours per week worked by them. As to the third, he found that the evidence was in conflict and did not persuade him that this appellant had worked more hours than he had been paid for. We find the evidence to warrant these fact conclusions which, not being clearly erroneous, are to-be affirmed by this Court under the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c.
Judgment affirmed.